 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW & W Steel Company and United Steelworkers ofAmerica, AFL-CIO. Case 23-CA-6038 (formerly16-CA-6563)September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April II, 1977, Administrative Law Judge JerryB. Stone issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge finds Respondentlawfully refused to bargain with the Union since amajority of its employees either had not supportedthe strike against the predecessor, Mosher SteelCompany, herein Mosher Steel, or had been hiredsince the strike. We disagree. We find that Respon-dent is a successor employer within the meaning ofthe Act and further conclude that Respondent, onand after April 8, 1976, failed and refused to bargainwith the Union as the exclusive representative of itsemployees in violation of Section 8(a)(5) of the Act.FactsOn January 18, 1974, the Union was certified as thecollective-bargaining representative in a company-wide unit including all employees employed byMosher Steel at all of its seven plants.The unit as certified included approximately 980employees. The parties stipulated that there were 30employees at the Lubbock, Texas, plant, the onlyfacility involved herein, who were allowed to vote inthe election.On July 22, 1974, employees of Mosher Steelcommenced an unfair labor practice strike against'Ihe unit included: All production and maintenance employees,including leadmen, truckdrivers, janitors. and all plant clericals. Excludedwere: all office clerical employees, draftsmen, inside and outside salesmen,watchmen, guards, professional employees, and supervisors as defined in theAct.-On September 16, 1975, the Board issued its decision in Mosher SteelCornpanU. 220 NLRB 336. in which it adopted the Administrative LawJudge's findings that Mosher Steel had violated Sec. 8(a)(5) and (1) of theAct and that the Jul), 22, 1974. strike was an unfair labor practice stnke. The232 NLRB No. 18the company. Of 51 employees in the unit at theLubbock, Texas, plant, 27 joined the strike and 24remained at work. As of May 6, 1975, five strikershad returned to work. The strike concluded on May12, 1975. Thereafter, 11 striking employees returnedto work. As of the critical time involved in thisproceeding, 11 striking employees had not returnedto work.2On December 16, 1975, Respondent W &W Steel Company and Mosher Steel entered into apurchase-sale agreement whereby Respondentagreed to buy the Lubbock plant buildings, machine-ry, equipment, and inventory. Respondent com-menced operation of the Lubbock facility on April 1,1976, with 37 employees formerly employed byMosher Steel at that plant. In addition, as of April 1,Respondent hired substantially all of its predeces-sor's managerial personnel and hired approximately30 nonunit employees, of whom 21 were formerlyemployed by Mosher Steel at Lubbock. On April 20,Respondent hired 12 employees not previouslyemployed by Mosher Steel in unit positions. Of the37 Lubbock employees hired by Respondent onApril 1, 8 had participated in the 1974 unfair laborpractice strike against Mosher Steel; 13 others,although employed during the period of the strike,did not participate in the strike or its conclusion andare not shown to have participated in union activity.Following commencement of operations, Respon-dent rearranged some of the shop and work locationsand replaced some of the older equipment. Respon-dent, like its predecessor, continues to engage in thefabrication of steel and related products.3By letter dated April 8, 1976, the Union requestedRespondent to bargain with it as the exclusivebargaining representative of all employees in a unitof all production and maintenance employees includ-ing leadmen, truckdrivers, janitors, and plant cleri-cals employed at the Lubbock, Texas, plant. Respon-dent has at all times denied any obligation to bargainwith the Union.Analysis and ConclusionsThe Administrative Law Judge found, and weagree, that Respondent continued the "employingindustry" by using substantially the same facilitiesand work force for the same basic purpose, forGeneral Counsel does not contend that Respondent took with knowledge ofthe predecessor's unfair labor practices or that it had any obligation toremedy those violations of the Act.I Although Mosher Steel's work related to the industnal steel businesswhile Respondent's comprised work for commercial businesses, we agreewith the Administrative Law Judge that the transition from industrial tocommercial work does not in this case reveal a material change in the basicenterprise.74 W & W STEEL COMPANYessentially the same customers, in the same geo-graphic area.4Thus, Respondent continues to engagein the fabrication of structural steel and relatedproducts, and a majority of the work complementemployed by Respondent was formerly employed byMosher Steel at the Lubbock plant. The physicalfacility is in the same location and Respondentservices customers in the same geographical area.In dismissing the complaint allegations herein, theAdministrative Law Judge relied on the finding thatonly 8 of the 49 unit employees hired by Respondentdemonstrated their support for the Union byparticipation in the 1974 unfair labor practice strike.Since 29 others did not engage in strike activity, andthe remaining 12 unit employees were not formerlyemployed by Mosher Steel, the Administrative LawJudge concluded that there existed a significantquestion as to the Union's representative statussufficient to defeat Respondent's obligation tobargain as a successor employer.Contrary to the Administrative Law Judge, we findthat Respondent did not have a reasonable basis todoubt the Union's majority status. The Board haslong held that new employees will be presumed tosupport a union in the same ratio as those whom theyhave replaced.5Thus, a majority of all employees ofthe predecessor are presumed to have supported thesuccessor. This presumption is not rebutted by thefact that only 8 of the 21 employees hired byRespondent and employed by Mosher Steel at thetime of the 1974 unfair labor practice strike support-ed that strike. As the Board has often stated, anemployee crossing a picket line during a strike doesnot give rise to a presumption that such actiondemonstrates a rejection of the union as theemployees' bargaining representative.6Further, Re-spondent has presented no independent evidencefrom which the inference may be drawn that the 16former Mosher Steel employees hired by it subse-quent to the unfair labor practice strike and hired byRespondent on April 1 either replaced unionadherents or otherwise demonstrated a lack ofsupport for the Union. Under these circumstances,we find that Respondent has not established anobjective basis to support a good-faith doubt as tothe Union's majority status.7Accordingly, we findthere exists no significant question as to the Union'srepresentative status and further conclude thatI Ranch-Wav, Inc., 183 NLRB 1168, 1169 (1970); N.L.R.B. v. BurnsInternational Security Services, Inc., el al., 406 U.S. 272, 278 (1972).s See. e.g.. Lavstrom Manufacturing Co.. 151 NLRB 1482 (1965); KingRadio Corporation. 208 NLRB 578 (1974).6 King Radio Corp., supra at 583: Salina Concrete Products. Inc.. 218NLRB 496, 502 (1975): Palmer Asbesrtos & Rubber Corporation, 160 NI.RB723,730 (1966).7 Nor do we find any merit in Respondent's contention that severance ofthe Lubbock plant from the multiplant unit certified by the Board relievesRespondent violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union as theexclusive representative of its employees in anappropriate unit on and after April 8, 1976.Having found that Respondent has engaged inunfair labor practices violative of Section 8(a)(5) ofthe Act, we shall order that it cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent unlawfully refusedto bargain with the Union as the certified representa-tive of its employees in an appropriate unit, we shallorder Respondent to bargain collectively with theUnion, upon request, concerning rates of pay, wages,hours, and other terms and conditions of employ-ment, and embody any understanding reached in asigned agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,W & W Steel Company, Lubbock, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with UnitedSteelworkers of America, AFL-CIO, as the exclusivecollective-bargaining representative of its employeesin the following appropriate unit:Included.: All production and maintenance em-ployees, including leadmen, truckdrivers, janitors,and plant clericals employed at the Lubbock,Texas, plant located at 2221 Erskine Avenue.Excluded: All other employees, including supervi-sors, office clericals, professional, draftsmen,inside and outside salesmen, and guards andwatchmen, as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain collectively with UnitedSteelworkers of America, AFL-CIO, as the exclusiverepresentative of all employees in the aforesaidappropriate unit found above with respect to rates ofRespondent of its obligation to bargain. Mere diminution in the scope of theunit does not relieve a successor employer of its duty to bargain. See Boston-Needham Industrial Cleaning Co., Inc., 216 NLRB 26, 28 (1975). Respondenthas presented no evidence to counteract the general rule that a single-plantunit is presumptively appropriate. See The National Cash Register Coipanr.166 NLRB 173 (1967). Accordingly, we agree with the Administrative LawJudge that the single-plant bargaining unit alleged by the General Counsel,and requested by the Union, is an appropnate unit for bargaining.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, wages, hours, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.(b) Post at its place of business in Lubbock, Texas,copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Steelworkers of America, AFL-CIO, asthe certified collective-bargaining representativeof our employees in the appropriate unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed in Section 7 ofthe Act.WE WILL, upon request, bargain collectivelywith the aforesaid Union, as the certified repre-sentative of our employees in the appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, andembody in a signed agreement any understandingreached. The bargaining unit is:Included.' All production and maintenanceemployees, including leadmen, truckdrivers,janitors, and plant clericals employed at theLubbock, Texas, plant located at 2221Erskine Avenue.Excluded: All other employees, includingsupervisors, office clericals, professionals,draftsmen, inside and outside salesmen, andguards and watchmen, as defined in the Act.W & W STEEL COMPANYDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on November 10, 1976, at Lubbock, Texas.The charge in Case 16-CA-6563 was filed on April 29,1976. Thereafter this case was transferred on May 5, 1976,from Region 16 to Region 23 and docketed as Case 23-CA-6038. The complaint in this matter was issued onSeptember 21, 1976. The issues concern (1) whether theRespondent is a successor-employer to Mosher SteelCompany, and (2) whether the Respondent had theobligation to bargain with the Union as to an employeeunit at Lubbock, Texas and, by refusing to do so, hasviolated Section 8(a)(5) and (1) of the Act.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the Respon-dent and the General Counsel and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER'W & W Steel Company, the Respondent, is, and hasbeen at all times material herein, a corporation dulyorganized under and existing by virtue of the laws of theState of Oklahoma and maintains an office and place ofbusiness in Lubbock, Texas, the only facility involved inthis proceeding, where it is engaged in the business of thefabrication of structural steel products.Mosher Steel Company is, and has been at all timematerial herein, a corporation duly organized under andexisting by virtue of the laws of the State of Texas, havingits principal office and place of business in Houston, Texas,where it is engaged in the business of fabricating structuralsteel products. Prior to April 1, 1976, Mosher SteelCompany also owned and operated a facility in Lubbock,Texas, where steel products were manufactured.During the calendar year 1976, which period is represen-tative for all times material herein, W & W Steel Company,the Respondent, in the performance of its business asdescribed above, purchased goods and materials valued inexcess of $50,000, which goods and materials were shippeddirectly to Respondent's Lubbock, Texas, plant frompoints and places located outside the State of Texas.During the same period of time Respondent sold materialsvalued in excess of $50,000 to customers located at pointsThe facts herein are based upon the pleadings and admissions therein.76 W & W STEEL COMPANYand places outside the State of Texas, which materials wereshipped directly from Respondent's Lubbock, Texas, plantto said customers.During the past calendar year, which period is represen-tative for all times material herein, Mosher Steel Company,in the performance of its business as described above,purchased goods and materials valued in excess of $50,000,which were shipped directly to Respondent's Houston,Texas, facility from points and places located outside theState of Texas.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentand Mosher Steel Company, each is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. Preliminary Issues; Supervisory Agency Status2At all times material herein the following named personsoccupied the positions set opposite their respective namesand have been, and are now, agents of Respondent, actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the Act: Allen E. Coles -president;James Wilson -vice president; Kenneth Baker -shopsuperintendent; Andy Malone -coordinator; Dan Wil-liams -subforeman; Ronnie Currin -subforeman; andMike Dyess -subforeman.B. BackgroundOn July 19, 1973, the Union filed a petition for anelection in a companywide unit of the employees at all ofthe Mosher Steel Company's seven plants. On August 1,1973, Mosher Steel and the Union entered into a Stipula-tion for Certification Upon Consent Election, with electionto be held simultaneously at all seven plants on August 30,1973. The Board's notice of election set forth that ballotsfrom all voting sessions would be mingled and counted onAugust 31, 1973.On August 31, 1973, such representation electionreferred to above was held. The tally of ballots reflects thatthere were 980 eligible voters, that 511 employees voted forrepresentation by the Union, 378 employees voted againstrepresentation by the Union, and that there were 23challenged ballots. The parties stipulated to the effect thatthere were 30 employees at the Lubbock plant involvedherein who were allowed to vote in said election.On January 18, 1974, the National Labor RelationsBoard certified the Union (United Steelworkers of Ameri-ca, AFL-CIO) as the exclusive collective-bargainingrepresentative of the employees in the stipulated appropri-ate bargaining unit.32 The facts are based upon the pleadings and admissions therein.Such certified and stipulated appropriate bargaining unitof Mosher Steel employees as referred to above was asfollows:Included. A company wide unit of the employees at allof the Employer's seven plants, at 3910 Washingtonand 6422 Esperson Street, Houston, Texas; SanAntonio, Texas; Dallas Texas; Lubbock, Texas; Tyler,Texas; and Shreveport, Louisiana, described as fol-lows: all production and maintenance employees,including leadmen, truckdrivers, janitors, and all plantclericals.Excluded: All office clerical employeees, draftsmen,inside and outside salesmen, watchmen, guards, profes-sional employees, and supervisors as defined in the Act.On July 22, 1974, employees of Mosher Steel Companycommenced an unfair labor practice strike against thecompany. At the time of the beginning of said strike, therewere 51 employees in the bargaining unit working at -theLubbock plant. Initially 26 of said 51 employees com-menced striking activity, and 25 of said 51 employeesremained at work. Later one other employee joined thestrike. Of these striking employees, five abandoned thestrike and returned to work on these respective dates:August 5 and 15; September 24 and 25; and May 6. Thus,by May 12, 1975, 5 of the 27 striking employees hadreturned to work for Mosher Steel at Lubbock, Texas. Thestrike concluded on May 12, 1975. Thereafter 11 strikingemployees returned to work. As of the critical timeinvolved in this proceeding, 11 striking employees had notreturned to work at the Lubbock plant either because ofvoluntary or involuntary reasons.On April 23, 1975, Administrative Law Judge Samuel M.Singer issued his decision in Masher Steel Company, JD-209-75, Cases 23-CA-5165, 23-CA-5258 (formerly 16-CA-5699), and 23-CA-5282 (formerly 15-CA-5357), inwhich he found that Mosher Steel Company had violatedSection 8(a)5) and (1) of the Act, that the July 22, 1974,strike was an unfair labor practice strike, and wherein herecommended a bargaining order be issued as regards theseven-plant certified unit, and that an order be issuedrequiring reinstatement and backpay for unfair laborpractice strikers upon their unconditional offer to return towork. On September 16, 1975, the Board issued its decisionin Masher Steel Company, 220 NLRB 336, adopting ineffect the above-referred-to findings, conclusions, andrecommended order of Administrative Law Judge Singer.C. The Purchase -Sale AgreementOn December 16, 1975, the Respondent, W & W SteelCompany, and Mosher Steel Company entered into apurchase-sale agreement whereby Respondent agreed ineffect to purchase and Mosher agreed to sell the MosherSteel Lubbock plant physical assets, including the build-ings, machinery, equipment, and inventory. The closingand effective date of purchase and sale was set for April 1,1976. Said agreement contained no reference, representa-3 208 NLRB 522.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, commitment, or obligation regarding Mosher's Lub-bock employees. The agreement did not include sale orpurchase of accounts receivable or good will or ofcontracts. Later in March or April 1976, the partiescontracted for the completion of a few Mosher jobs startedbefore April 1, 1976, but not completed by April 1, 1976.At the time of the execution of the purchase-saleagreement, the Respondent (W & W Steel Company) hadno notice of or knowledge of pending unfair labor practiceproceedings or of certification of the Union as the exclusivecollective-bargaining representative of the seven-plantMosher Steel bargaining unit. Between December 16, 1975,and April 1, 1976, the Respondent became aware of someunion or prior striking activity at the Lubbock plant andhad its attorney check into such question.4D. W & W Steel (Lubbock) Commencement ofOperationsOn April 1, 1976, the Respondent, pursuant to itspurchase-sale agreement with Mosher Steel, acquired theMosher Steel Lubbock plant's physical assets, includingbuildings, machinery, equipment, and inventory, andcommenced operation of a plant at such facility.Respondent commenced operations on April 1, 1976,using essentially a complement of nonsupervisory employ-ees who had worked for Mosher Steel at Lubbock prior toApril 1, 1976.5Thus, on April 1, 1976, Respondentemployed 37 nonsupervisory employees who had formerlyworked for Mosher Steel.6On April 20, 1976, Respondenthired I truckdriver and 11 helpers who had not beenemployed by Mosher Steel prior to April 1, 1976. On April1, 1976, Respondent, as indicated, hired two subforemen(Williams and Dyess) who had worked as subforemen forMosher. On April 1, 1976, Respondent hired 21 officeemployees, including O. E. (Jim) Wilson, who had workedfor Mosher at Lubbock. Wilson was employed by Respon-dent as a vice president in production. On April 1, 1976,Respondent hired seven office employees who had notworked for Mosher at Lubbock.7Thereafter, on April 13and 20, 1976, Respondent hired two office employees whohad not worked for Mosher.As to Mosher's management at Lubbock, Respondent,on April 1, 1976, hired substantially all of the oldmanagement. Respondent did not hire Mosher's Lubbockplant manager, Kendred.8Nor did Respondent hireSubforeman George Johnson. As indicated previously,Subforemen Dyess and Williams were hired for the sameposition they held at Mosher's Lubbock plant. SimilarlyMosher's Lubbock supervisor, Wilson, was hired. Malone,who had been shop superintendent for the Mosher4 The General Counsel's theory in this case excludes a contention thatthe Respondent is a successor because of responsibility to remedy unfairlabor practices. Despite this, both parties presented some evidence relatingto knowledge or lack of knowledge of pending unfair labor practicesproceedings or certification of the Union. Respondent's witness, Coles,testified to the effect that the first knowledge in a real sense occurred afterApril 1, 1976. However, considering Respondent's having its attorney tocheck into the questions relating to the Union, I am not persuaded that theRespondent between December 16, 1975, and April 1, 1976, did not becomeaware of the pendency of unfair labor practice proceedings. I find it hard tobelieve that its attorney did not discover such facts and report the same totop management.Lubbock plant, was retained in production. KennethBaker, subforeman at the Mosher-Lubbock plant, wasmade structural shop superintendent. Lane Odum, anotherMosher Lubbock supervisor, was retained.In sum, Respondent's supervision and employee comple-ment on April 1 and for a reasonable period of timethereafter was composed of employees and supervisorswho had worked for Mosher Steel prior to April 1, 1976.As indicated previously, Respondent purchased ma-chinery and equipment from Mosher. After commence-ment of operations, there was some rearrangement of theshop and work locations, some replacement of equipmentby newer and better equipment, and some shuffling ofsupervisors. Some changes were made with respect to thetype of estimators needed. The work performed by bothMosher and W & W essentially involves the fabrication ofsteel and related products. Mosher's work had been in theindustrial steel business where sales are made to engineer-ing companies who both design and construct industrialplants, and the steel which is furnished includes machineryor equipment to be used in the manufacturing process atthe new facility, as well as the structural steel for thebuilding facility. W & W's work consists of work forcommercial business, of providing steel for the erection ofbuildings, such as warehouses, schools, etc. Steel isfurnished for such projects by contract between the steelfabricator and the general contractor of the project.I also note that there was a change with respect toshipping and receiving as regards the Mosher-Lubbockoperation and the W & W Steel Lubbock operation. Itappears that the shipping and receiving employees weremoved out of the office location to another location andthat a truckdriver was included with such employees. Thefunctioning of shipping and receiving continued essentiallythe same.It is noted that of the 37 shop employees hired by theRespondent on April 1, 1976, only 8 of such employees hadengaged in striking activity during the 1974 Mosher Steelunfair labor practice strike, that only 13 others had beenemployed by Mosher Steel at the time of the commence-ment of such strike.E. The Alleged Refusal To BargainThe facts are undisputed that the Union, by letter datedApril 8, 1976, requested the Respondent, W & W SteelCompany, to bargain collectively with it as the exclusivecollective-bargaining representative of all the employees ina unit described as follows:Included: All production and maintenance employees,including leadmen, truckdrivers, janitors and plantI Employees hired by W & W Steel Company applied for jobs, wereinterviewed, and took physical examinations.6 An exhibit in the record reflects that 39 former Mosher Steel employeeswere employed on Apnl 1, 1976. The testimony relating to the status ofWilliams and Dyess was confused and contradictory. A later stipulationrevealed Williams and Dyess to have been subforemen for Mosher Steel atLubbock prior to April 1, 1976, and to have been employed as subforemenby Respondent on April 1, 1976.? One of these employees was Meador who was hired as vice president insales.I From the record and pnor Board decisions referred to in this case, it isnot clear whether the correct spelling is Kindred or Kendred.78 W & W STEEL COMPANYclericals employed at the Lubbock, Texas plant locatedat 2221 Erskine Avenue.Excluded.' All other employees, including supervisors,office clerical, professional, draftsmen, inside andoutside salesmen and guards and watchmen, as definedin the Act.The Union's letter of April 8, 1976, referred to the factthat the Union was certified as the exclusive collective-bargaining representative of Mosher's employees in anappropriate unit which included the employees of theMosher plant at Lubbock, Texas. The Union's letter alsoadverted to an NLRB case, Mosher Steel, supra, and tofindings and orders therein relating to a refusal to bargainand an order to bargain. The Union's letter also advertedto its contention that the Respondent was a successor toMosher Steel and obligated to bargain with the Unionconcerning the alleged appropriate unit.On April 19, 1976, Attorney Soule, for the Respondent,responded to the Union's April 8, 1976, letter, deniedknowledge of the Mosher unfair labor practice charges orremedial responsibility, and requested a copy of the"certification" for review.On April 27, 1976, Attorney Wolfe, for the Union,replied to Soule's April 19, 1976, letter, furnished a copy ofthe NLRB's January 18, 1974, certification of the seven-plant Mosher Steel unit, and requested a prompt decisionas to recognition in the unit referred to in the Union's April8, 1976, letter.On May 4, 1976, Attorney Soule, for the Respondent,filed a petition for election for a Lubbock plant unit of:Included: All production and maintenance employees,shipping and receiving employees, and truckdrivers atthe Employer's Lubbock plant.Excluded: Office clerical employees, the estimating andengineering department, draftsmen and supervisors asdefined in the Act.On May 4, 1976, Attorney Soule, for the Respondent,responded to Wolfe's letter of April 27, 1976. Soule setforth that W & W Steel had no knowledge of the unfairlabor practice litigation until April 8, 1976, and noted thatthe certification and majority status determination in-volved a seven-plant election. Soule set forth that he wasforwarding a petition for election to the NLRB to resolvethe question of representation and suggested that there be astipulated election.On May 10, 1976, Wolfe, for the Union, replied toSoule's May 4, 1976, letter. Wolfe set forth that the Unionwas not agreeable to a stipulated election and referredSoule to unfair labor practice charges in Case 23-CA-6038and his understanding that the bargaining obligations of asuccessor employer were involved in such case.9The Respondent's representation petition (Case 23-RM-345) was dismissed by the Regional Director on September21, 1976, because a complaint in Case 23-CA-6038 had"' The record reveals that such charge was served on Respondent on May7. 1976, by mail, and received by Respondent on May 11, 1976."' An RD petition was similarly disposed of.been issued alleging violation of Section 8(aX5) and (1) ofthe Act. The Respondent's appeal of such dismissal wasrejected by the Board on October 29, 1976, subject toreinstatement, if appropriate, upon disposition of Case 23-CA-6038.10Issues; Contentions; ConclusionsThe first issue to dispose of is whether the unit alleged tobe appropriate for bargaining by the General Counsel andfor which the Union requested bargaining is an appropriatebargaining unit.The bargaining unit alleged to be appropriate forbargaining by the General Counsel in his complaint is thesame as the one for which the Union requested bargaining.Said unit descriptively differs from the seven-plant stipulat-ed and certified unit of Mosher Steel's employees only tothe extent of the restrictive reference to a unit composedonly of the Lubbock employees.Production and maintenance employee units are pre-sumptively appropriate. The Respondent, by answer and athearing, contends that the appropriate bargaining unitshould include shipping and receiving employees. Theevidence in this case as to shipping and receivingemployees does not persuade that changes have been madewhich would warrant the finding that a unit excluding suchemployees was not appropriate. In sum, I conclude andfind that the single-plant bargaining unit alleged by theGeneral Counsel and requested by the Union is anappropriate unit for bargaining.The facts are clear that the Union made an appropriaterequest for bargaining on April 8, 1976. The facts are alsoclear that the Respondent has refused to recognize orbargain with the Union as to said appropriate bargainingunit. The critical question is whether the Respondent is asuccessor for bargaining purposes within the meaning ofN.L R.B. v. Burns International Security Services, Inc., 406U.S. 272 (1972).In my opinion, the evidence supports the GeneralCounsel's theory of successorship obligation to bargain inall respects except one. Thus, the facts reveal that amajority of Respondent's employees hired on April 1, 1976,were employees of Mosher Steel prior to April 1, 1976.Such changes as to work station, commercial or industrialtype work, shuffling of supervision, or newer type machine-ry, do not in this case reveal a material change in theenterprise or structure. Essentially the same employees aredoing the same type work at the same location. Unlike theBurns' requirement that there be no significant reason toquestion the Union's majority representative status, thefacts in this case reveal that there is a question of theUnion's representative status. Thus, of the 37-employeecomplement"lhired on April 1, 1976, only 8 of suchemployees have revealed themselves to have been unionadherents or supporters, the other 29 employees included13 employees who had worked but had not participated instrike activity at Mosher Steel in 1974, and included 16employees hired after the commencement of the 1974 strikeor after the strike and who are not shown to haveI' Of the 39 hired, 2 were supervisors. Thus, there were 37 nonsupersiso-ry employees in the bargaining unit.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipated in union activity. The 12 employees who werehired on April 20, and May 3, 1976, were new employeeswho had not worked for Mosher Steel.Although there is a weak presumption that in 1974, as aresult of the certification, a majority of the employees inthe Lubbock portion of the overall seven-plant unitsupported the Union, the overall facts herein destroy suchpresumption. The facts herein reveal that on April 1, 1976,there were 11 unreinstated Mosher Steel unfair laborpractice strikers. The stipulation as to these persons,however, was broad and to the effect that their failure ofreturn was either voluntary or unvoluntary. Thus, there isno evidence to reveal that the Respondent was on notice ofremedial responsibility as to such employees or in fact thatany such employee had made an unconditional offer toreturn to work and been denied the same. There wastestimony that indicated that three employees wanted toreturn to work but were not allowed to do so. Assuming 3employees to be entitled to employee status or evenassuming that all 11 persons referred to were entitled toemployee status, the overall facts herein reveal a questionas to the Union's representative status. Further, I note thatthe General Counsel does not pursue an obligation tobargain on a remedy theory. However, the GeneralCounsel argues that the obligation to bargain in effect wasfixed by the Board's decision in Mosher Steel Company,supra. This theory, however, in my opinion, requires thesame consideration of whether there is a question ofrepresentative status as regards the one-plant unit asdiscussed herein in general. In sum, I find that the factsrelating to the changed employer-employee relationshipherein reveal that a question concerning representationexists and that W & W Steel is not a successor forbargaining purposes. Accordingly, it will be recommendedthat the complaint allegations of refusal to bargain inviolation of Section 8(aX5) and (1) of the Act be dismissed.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. W & W Steel Company, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. W & W Steel Company has not, as alleged, violatedSection 8(a)(5) and (1) of the Act.[Recommended Order for dismissal omitted from publi-cation.]80